Citation Nr: 1042599	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1993 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement to 
service connection for diabetes mellitus.

In February 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge via video teleconference 
from the RO.

In April 2009, the Board remanded the claim to the RO for further 
development of the evidence.  The matter has now been returned to 
the Board for further appellate consideration.


FINDING OF FACT

Diabetes mellitus, type II, was not first manifested in service 
or within the first post-service year, and the preponderance does 
not support a finding that diabetes mellitus is related to 
military service.


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, type II 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in January 2007 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in January 2007.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the service treatment 
records and VA clinical records, to include all those records for 
which the claim was previously remanded.  The Veteran was 
afforded a comprehensive VA medical examination in connection 
with her claim, and she had the opportunity to present evidence 
and argument at the February 2009 hearing before the undersigned.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The service treatment records reflect a history of weight 
problems.  Toward the end of the Veteran's service, blood glucose 
levels were elevated, and findings of impaired glucose 
tolerance/prediabetes were rendered.  The Veteran attended 
diabetes education classes with instruction on such matters as 
diabetes mellitus types I and II, proper diet, etc.  

In January 2007, the Veteran was afforded a VA diabetes mellitus 
examination.  The Veteran reported that she had received a 
diagnosis of diabetes mellitus in January 2006, while still in 
service.  In the examination report, the examiner commented that 
a review of the service treatment records did not reflect a 
diagnosis of diabetes mellitus.  Rather, the examiner explained, 
the Veteran was diagnosed with impaired fasting glucose or 
impaired glucose tolerance.  The examiner diagnosed impaired 
fasting glucose or impaired glucose tolerance and emphasized that 
the Veteran did not have diabetes mellitus.

At her February 2009 hearing, the Veteran indicated that she 
monitored her blood glucose levels in service.  She asserted that 
although she held a diagnosis of prediabetes in service, it was 
only a matter of time before actual diabetes mellitus would 
manifest.  She did acknowledge that diabetes mellitus was 
diagnosed at a VA medical facility in approximately March 2008.

Laboratory findings dated in April 2008 reflect blood glucose and 
hemoglobin A1c levels that were consistent with type II diabetes 
mellitus.  The record contains no laboratory or other findings 
consistent with diabetes mellitus dated before April 2008.  
Testing in January 2007 in fact shows the criteria for diabetes 
were not met.  A VA provider listed a diagnosis of diabetes 
mellitus on the computerized problem list as of April 1, 2008.

Because the evidence reflects a diagnosis of diabetes mellitus 
more than one year after separation from service, service 
connection for diabetes mellitus on a presumptive basis is 
denied.  38 C.F.R. §§ 3.307, 3.309(a).

The evidence reflects unambiguously that the Veteran did not have 
diabetes mellitus in service.  The service treatment records show 
only impaired glucose tolerance or prediabetes.  The VA examiner 
is quite clear that this is definitively not diabetes.  The 
Veteran did not meet the criteria for an actual diagnosis of 
diabetes mellitus type II until approximately 18 months after 
separation, when laboratory test results revealed that the 
Veteran was indeed suffering from diabetes mellitus.  Because the 
evidence is unequivocal in demonstrating that diabetes mellitus 
had its onset after service, and because the record does not 
indicate any nexus between the Veteran's diabetes mellitus type 
II and service, service connection for diabetes mellitus is 
denied.  38 C.F.R. § 3.303.

The Board acknowledges the Veteran's contentions regarding a 
relationship between her current diabetes mellitus and service.  
The Veteran, however, is not shown to be competent to render a 
medical opinion regarding the origins of her diabetes mellitus 
because such a finding would require an advanced level of medical 
expertise to include a the principles of endocrinology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  As such, the Board cannot rely on the Veteran's 
representations regarding the origins of her diabetes mellitus 
or, indeed, that prediabetes reflects with certainty that actual 
diabetes mellitus type II will develop in the future.  The only 
competent medical evidence of record is contained in the January 
2007 VA diabetes mellitus examination report, which reflects 
without equivocation that diabetes mellitus was not present at 
that time or in service.  The undeniable inference is that 
prediabetes, impaired glucose tolerance, and impaired fasting 
glucose are not synonymous with diabetes mellitus.  Indeed, 
counseling was provided in service in order to help the Veteran 
to avoid actual diabetes mellitus.

In sum, because diabetes mellitus is not shown until some 18 
months after separation and because there is no competent medical 
evidence linking diabetes mellitus to service, service connection 
for the Veteran's diabetes mellitus type to is not warranted 
either directly or presumptively.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


